Citation Nr: 1215691	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973, including service in the Republic of Vietnam from October 6, 1971, to May 26, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

This claim was previously remanded for further development in August 2008, October 2009, and April 2011.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD.

2.  The Veteran's claimed in-service stressor is determined to be credible and has been sufficiently corroborated by the Department of Defense.

3.  Resolving all reasonable doubt in his favor, the medical evidence of record relates the diagnosis of PTSD to the Veteran's his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303(a).  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Effective July 13, 2010, the regulations concerning the criteria for service connection for PTSD were amended in order to reduce the evidentiary burden of establishing a stressor when a VA psychologist or psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and the claimed stressor is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  However, as the general elements for service connection for PTSD are met in this case, no further discussion of this new provision is necessary.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); see also Jandreau, 492 F.3d at 1376-77. 

At the outset, service department records confirm the Veteran's service in the Republic of Vietnam from October 6, 1971, to May 26, 1972, and his attachment to the 228th Supply and Service Company.  The Veteran has asserted that he was regularly subject to mortar fire during his eight or nine months of service at Can Tho in South Vietnam in the Mekong Delta in 1972.  Specifically, he has asserted that he witnessed the death of a fellow soldier by electrocution when a live power line cut by piece of shrapnel made contact with the soldier's M-16 rifle.  The Veteran consistently reported this account for purposes of treatment as noted in an August and September 2005 VA PTSD assessment and the March 2006 statement of his private psychologist, as well as in the account he submitted directly to VA in December 2006.  As the Veteran has consistently recounted the same event for purposes of treatment that he presented in support of his claim, the Board finds that the Veteran's account of his in-service stressor is credible.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010).  

Furthermore, Department of Defense records show that the Veteran's unit was stationed at the Binh Thuy army base, and that the base received an enemy rocket attack on April 16, 1972, resulting in unknown U.S. casualties.  These records constitute credible supporting evidence that the Veteran was subjected to the type of mortar attacks he described on the day that he witnessed the death of a fellow soldier in the Can Tho-Binh Thuy area in April 1972.  Furthermore, while the death of a specific individual in the manner the Veteran described was not confirmed, casualties were confirmed.  In this regard, a reasonable scenario to account for the Veteran's recollection is simply that the casualty he recalls was evacuated from the base for treatment, and did not return.  This would leave the reasonable impression in the mind of a person not in a position to know otherwise, that the casualty died.  
Furthermore, a June 2006 statement submitted by the Veteran's primary private psychologist shows a diagnosis of PTSD in accordance with the DSM-IV criteria and a link between his current symptoms and the corroborated in-service stressor.  In this statement, the psychologist explained that he diagnosed the Veteran with PTSD, noted as DSM-IV code 309.81, based on his history of traumatic service in Vietnam, including an incident where the Veteran witnessed the electrocution of a new recruit causing feelings of horror, fear, and helplessness.  The psychologist also notes a long history of intrusive memories, frequent nightmares, possible olfactory hallucinations, chronic nervousness, hypervigilance, interpersonal maladjustment (including irritability, aggression, self-isolation, and difficulty getting close to people), poor sleep, and avoidance of stimuli associated with Vietnam.  

Conversely, the Veteran has been provided with three VA examinations, dated February 2009, July 2010, and August 2011, with two different VA examiners, and both examiners found that the Veteran did not meet the diagnostic criteria for PTSD.  Therefore, the record contains conflicting medical evidence.  Where there is conflicting medical evidence, it is the responsibility of the Board to weigh the evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  

In February 2009, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD, despite reporting symptoms of re-experiencing the traumatic event and avoidance of stimuli associated with the traumatic event, because the disturbance was not shown to cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  This conclusion is based on the examiner's assertion that the Veteran failed to seek treatment for his intrusive thoughts and nightmares.  This assertion is directly contradicted by the records from the Knoxville Vet Center, which show mental health treatment for intrusive thoughts and nightmares from August 2005 to December 2005, and the clinical assessment provided by the Veteran's private physician, which shows that the Veteran received individual psychotherapy for his diagnosed PTSD.  As such, the conclusion provided by the VA examiner is premised on an inaccurate assessment of the relevant facts and data.  Nieves-Rodriguez, 22 Vet. App. at 302 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
    
The findings of the July 2010 and August 2011 VA examiner are also premised on inaccurate data.  The examiner characterized an alleged suicide attempt at Fort Polk as "misconduct," and erroneously concluded that any records regarding this incident could not be obtained as the Veteran refused to authorize VA to obtain his clinical records from the Mental Health Clinic at Fort Polk, Louisiana.  It should be noted that the Veteran's authorization is not needed to obtain clinical records of treatment in service, and, more importantly in the context of assessing the Veteran's credibility, he did ultimately submit a complete form authorizing VA to obtain these records in July 2010.  The examiner also found that the Veteran "exaggerated" his experiences in Vietnam, despite evidence showing that the Veteran's unit was subjected to enemy rocket attacks from the Department of Defense.  Lastly, the examiner determined that the Veteran merely attempted to portray himself "in the most pathological light" in his VA PTSD treatment records and failed to report any symptoms not relating to PTSD to his primary physician.  However, the examiner did not discuss the statement from the Veteran's primary psychologist, which, as noted above, fully outlined the basis for a PTSD diagnosis under the DSM-IV criteria.  Therefore, the July 2010 and August 2011 examination reports are based on an inaccurate assessment of the Veteran's credibility and character, as demonstrated by evidence corroborating the Veteran's assertions in the claims folder.  Id.  

For the reasons explained above, the Board does not find the VA examiners' opinions as probative as the private medical opinion.  To deny a claim for benefits, the evidence must preponderate against the claim.  That is not the case here.  Accordingly, the Board concludes that with the resolution of reasonable doubt in the Veteran's favor, the evidence supports the conclusion that the Veteran developed PTSD as a result of an in-service stressor.  Accordingly, a basis upon which to grant service connection for PTSD has been presented.  



ORDER

Service connection for PTSD, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


